COWART, Judge.
The record on appeal shows that the defendant was not represented by counsel at sentencing. The record fails to affirmatively show that the trial judge offered the defendant the assistance of counsel at this critical state1 of the criminal proceedings. See Sayers v. State, 423 So.2d 985 (Fla. 3d DCA 1982); Carter v. State, 408 So.2d 766 (Fla. 5th DCA 1982); Fla.R.Crim.P. 3.160(e), 3.111(d)(5).
The sentence is vacated and the cause remanded for resentencing at which the defendant shall either have counsel or properly waive his right to counsel.
REVERSED and REMANDED.
DAUKSCH and UPCHURCH, JJ., concur.

. Assistance of counsel is guaranteed at every critical stage of criminal proceedings. United States v. Wade, 388 U.S. 218, 87 S.Ct. 1926, 18 L.Ed.2d 1149 (1967); Anderson v. State, 420 So.2d 574 (Fla.1982).